Citation Nr: 1618467	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  13-22 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for residuals of a left thumb injury.

4.  Entitlement to service connection for a disability characterized by abdominal pain.

5.  Entitlement to service connection for right lateral epicondylitis.  

6.  Entitlement to service connection for an upper respiratory disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The appellant had service in the Army Reserves from November 1985 to December 2009.  Periods of active duty, active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) have not been verified.  

This matter comes before the Board of Veterans'' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appellant testified before the undersigned Veterans Law Judge (VLJ) at the RO in November 2015.  A transcript of the hearing has been associated with the claims file.  

The issue of entitlement to an increased rating for left leg sensory peroneal neuropathy was raised by the record during the appellant's November 2015 hearing and in a VA Form 9 received in February 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

As an initial matter, the Board observes that with regard to Reserve service, service connection may be granted for disability resulting from either disease or injury incurred in, or aggravated while performing, active duty for training (ACDUTRA).  With respect to time periods of inactive duty training (INACDUTRA), service connection may only be granted for injury so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2014).

While some limited records from the appellant's Army Reserve service are associated with the claims file, the Board is unable to ascertain from these records her periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), as well as any periods of active duty performed during her Reserve service.  These records should be obtained and associated with the record.  

Those records submitted by the appellant include two DA Forms 2173, Statement of Medical Examination and Duty Status, dated in March 1992 and June 2000.  The March 1992 form indicates that the appellant had right lower quadrant abdominal pain and was assessed at a private hospital.  The June 2000 form describes an injury to the appellant's left thumb.  Both forms indicate that the appellant was on ACDUTRA at the time of these incidents.  As there is evidence of injury or disease during ACDUTRA, the appellant should be afforded examinations to determine whether there are disabilities characterized by abdominal pain or a left thumb disability that are related to these incidents.  

Finally, the Board notes that following the issuance of a statement of the case in June 2013, additional relevant evidence was added to the record, and has not been the subject of a supplemental statement of the case or a waiver of AOJ review.  However, as the Board is remanding the appeal, this deficiency will be corrected on the issuance of a supplemental statement of the case on readjudication of the appeal.

In light of the above discussion, the Board has determined that additional action is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that she identify any Army Reserve unit with which she served.  

Upon receipt of the Veteran's response, contact the appropriate entities to request from each unit identified specific and definitive certification of all periods of active duty, ACDUTRA and INACDUTRA.  

Then, document for the record a chronological listing of these periods of service.

The development directed below must not be conducted prior to the completion of the actions described in paragraph 1.

2.  Schedule the appellant for a VA orthopedic examination to determine the nature and etiology of any currently present disability of the left thumb.  The claims folder should be forwarded to the examiner for review.  The examiner should be advised of the appellant's periods of active duty, ACDUTRA, and INACDURTA.

The examiner should be directed to elicit a complete history from the appellant, the pertinent details of which should be recited in the examination report.   All indicated studies should be performed. 

Following review of the claims file and examination of the appellant, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present left thumb disability is related to any disease or injury during active service, or ACDUTRA.  

If INACDUTRA periods are identified by the AOJ, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present left thumb disability is related to any injury during INACDUTRA.

Review of the entire claims file is required; however, the examiner's attention is directed to the June 2000 line of duty determination indicating that the appellant had an injury to her left thumb.

A complete rationale for all opinions expressed should be provided in the examination report.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule the appellant for a VA examination to determine the nature and etiology of any currently present disability characterized by abdominal pain.  The claims folder should be forwarded to the examiner for review.  The examiner should be advised of the appellant's periods of active duty, ACDUTRA, and INACDURTA.

The examiner should be directed to elicit a complete history from the appellant, the pertinent details of which should be recited in the examination report.   All indicated studies should be performed. 

Following review of the claims file and examination of the appellant, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present disability characterized by abdominal pain is related to any disease or injury during active service, or ACDUTRA.  

If INACDUTRA periods are identified by the AOJ, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present disability characterized by abdominal pain is related to any injury during INACDUTRA.

Review of the entire claims file is required; however, the examiner's attention is directed to the March 1992 line of duty determination indicating that the appellant had right lower quadrant abdominal pain and was assessed at a private hospital, as well as those hospital records.

A complete rationale for all opinions expressed should be provided in the examination report.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  The appellant is hereby notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Upon completion of the examination ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

6.  Then, after undertaking any additional development that is deemed warranted (to include additional VA examinations if deemed necessary), readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TREUBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

